Case 2:19-cr-00283-JDC-KK Document 54 Filed 06/04/20 Page 1 of 4 PageID #: 177



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                         CASE NO. 2:19-CR-00283-01

VERSUS                                                           JUDGE JAMES D. CAIN, JR.

MORGAN LYONS (01)                                                MAGISTRATE JUDGE KAY


                                        MEMORANDUM ORDER

          Before the court are a Motion to Sever [doc. 43] and Motion to Dismiss Indictment

[doc. 44] filed by defendant Morgan Lyons. The government opposes both motions. Docs.

51, 52.

                                                          I.
                                                 BACKGROUND

          Lyons was charged by indictment in this court on October 3, 2019, with possession

with intent to distribute cocaine and marijuana, a violation of 21 U.S.C. § 841(a)(1), and

two counts of possession of a firearm by a convicted felon, a violation of 18 U.S.C. §

922(g) (“felon in possession/firearm charges”). 1 The charges arise from a search warrant

executed on May 5, 2016, at a residence in Welsh, Louisiana, after a cooperating witness

allegedly conducted a controlled delivery of ten pounds of marijuana to that address. Id.;

see doc. 51, pp. 2–3. The government maintains that law enforcement knew Lyons to use



1
  Lyons has been incarcerated since December 2016 and moved to dismiss the federal charges for unnecessary pre-
indictment delay. Doc. 19. The court denied that motion, finding no evidence of improper delay and no prejudice to
his defense. Doc. 31. It also declined to dismiss the case for want of prosecution, rejecting Lyons’s argument that his
time in pretrial detention might not be credited towards an eventual sentence. Id.
Case 2:19-cr-00283-JDC-KK Document 54 Filed 06/04/20 Page 2 of 4 PageID #: 178



that address to store drugs and that Lyons was identified leaving that address shortly after

the controlled delivery. Doc. 51, pp. 2–3.

       Lyons now moves to sever the indictment and receive a separate trial on his firearms

charges. Doc. 43. He also argues that the indictment should be dismissed on the grounds

that the firearms charges are multiplicitous. Doc. 44. The government opposes the motion,

arguing that there is no basis for severing the firearms charges from the drug-trafficking

charges and that any multiplicity in the firearms charges should be addressed at sentencing.

Docs. 51, 52.

                                             II.
                                   LAW & APPLICATION

   A. Motion to Sever

       A defendant may be charged in a single indictment with multiple offenses “if they

(1) are of the same or similar character; (2) are based on the same act or transaction; or (3)

are connected with or constitute parts of a common scheme or plan.” United States v. Rice,

607 F.3d 133, 142 (5th Cir. 2010) (citing Fed. R. Crim. P. 8(a)). Even charges that meet

these criteria may be severed, if joinder sufficiently prejudices either party. Fed. R. Crim.

P. 14(a). Nevertheless, “[j]oinder of charges is the rule rather than the exception and Rule

8 is construed liberally in favor of initial joinder.” United States v. Bullock, 71 F.3d 171,

174 (5th Cir. 1995).

       Lyons argues that allowing his felon-in-possession firearms charges to be tried with

his drug trafficking charges “provide[s] federal prosecutors with a tool for circumventing

the traditional rule against introduction of other crimes evidence.” Doc. 43, p. 4. The Fifth



                                             -2-
Case 2:19-cr-00283-JDC-KK Document 54 Filed 06/04/20 Page 3 of 4 PageID #: 179



Circuit acknowledges as much but has generally found that limiting instructions are

sufficient to cure this prejudice. United States v. McCarter, 316 F.3d 536, 538–39 (5th Cir.

2002) (citing Bullock, 71 F.3d at 174). In McCarter, however, the court noted that the

government’s evidence of guilt on the drug possession charge was thin and that its reasons

for joining the firearms charges were cast into doubt by its decision to file a superseding

indictment shortly after the defendant moved to exclude firearms evidence and evidence of

prior convictions. Id. at 539–41. Accordingly, it determined that limiting instructions were

insufficient and that the trial court had abused its discretion by refusing to sever the felon

in possession counts. Id. at 541–42.

       Here the firearms charges have accompanied the drug trafficking charges since the

inception of the federal case, and there is no basis for deeming the government’s evidence

thin at this stage. The Fifth Circuit has affirmed the general propriety of bringing gun and

drug charges together, where the materials are found pursuant to the same search warrant

or in the investigation of the drug offense. United States v. Mays, 466 F.3d 335, 340–41

(5th Cir. 2006); United States v. Huntsberry, 956 F.3d 270, 288 (5th Cir. 2020). Lyons

provides no basis to distinguish his case from these matters, and otherwise fails to show

any prejudice that could not be cured through proper jury instructions. Accordingly, the

court finds no basis for severing the charges.

   B. Multiplicity

       Lyons also moves for dismissal of the indictment on the grounds that the two

firearms charges are multiplicitous. Multiple charges under § 922(g) that “arise from the

same single incident of possession of firearms” violate the constitutional prohibition on


                                             -3-
Case 2:19-cr-00283-JDC-KK Document 54 Filed 06/04/20 Page 4 of 4 PageID #: 180



multiple punishments for a single offense. United States v. Garcia-Balderas, 667 F. App’x

486 (5th Cir. 2016) (unpublished) (citing United States v. Munoz-Romo, 989 F.2d 757,

759–60 (5th Cir. 1993)). However, this prohibition only comes into play at sentencing and

does not prevent the government from charging multiple counts. See United States v. Meza,

701 F.3d 411, 432 (5th Cir. 2012). As the government notes, there are sound reasons for

bringing multiple felon in possession charges at the indictment stage, such as different

kinds of possession involved or more compelling evidence relating to one weapon versus

another. Doc. 52, p. 3. Accordingly, the charges do not provide a basis for dismissal.

                                           III.
                                      CONCLUSION

       For the reasons stated above, the Motion to Sever [doc. 43] and Motion to Dismiss

[doc. 44] are DENIED.

       THUS DONE AND SIGNED in Chambers on this 4th day of June, 2020.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -4-
